Citation Nr: 0612515	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-00 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active military service from May 1951 to 
February 1953.

This matter originally came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In July 2002, the RO denied entitlement to service 
connection for residuals of an injury to the left knee.  In 
his notice of disagreement, the veteran indicated that his 
right knee was the knee that was injured in the military and 
that his left knee disability was secondary to the right 
knee.  In February 2003, the RO denied entitlement to service 
connection for degenerative joint disease of the right knee.

In January 2004, the Board remanded the case for additional 
development.  Subsequently, a September 2005 rating action 
continued the prior denials.


FINDINGS OF FACT

1.  The veteran sustained a shrapnel wound to the right knee 
during service that has resulted in a residual scar.

2.  The preponderance of the evidence indicates that the 
veteran's current right knee pathology, other than residual 
shrapnel wound scar, is not related to his period of active 
duty; arthritis of the right knee was first demonstrated 
several decades after his separation from service.

3.  The preponderance of the evidence indicates that the 
veteran's current left knee pathology is not related to his 
period of active duty; arthritis of the left knee was first 
demonstrated several decades after his separation from 
service.


CONCLUSIONS OF LAW

1.  Residual scar of right knee shrapnel wound was incurred 
in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).

2.  A right knee disability, other than residual shrapnel 
wound scar, was not incurred in or aggravated by active 
service, and arthritis of the right knee may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  A left knee disability was not incurred in or aggravated 
by active service, and arthritis of the left knee may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA- administered benefits.  Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ- decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 2005) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")." Id at 121.  

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in August 2001, August 
2002, May 2004, and December 2004.  The initial August 2001 
and August 2002 letters predated the rating decisions of July 
2002 and February 2003, respectively.  The letters of record 
specifically informed the veteran to submit any pertinent 
evidence in his possession, informed him of the evidence 
required to substantiate his claims, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA .

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained, and the veteran has been afforded 
an appropriate VA examination.  Attempts were made to obtain 
the remainder of the service medical records, however they 
were not available; the service separation examination is of 
record.  The record before the Board contains available post-
service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records and reports of his VA examination.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claims.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to these 
claims.

In light of the Board's denial of the appellant's claims, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  The Board is granting service connection 
for the residual scar of the right knee.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2005).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  Where the veteran served 
continuously for ninety (90) or more days, and if arthritis 
became manifest to a degree of 10 percent or more within one 
year from the date of the veteran's termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

The veteran contends that he received a shrapnel injury to 
his right knee in Korea that has resulted in a chronic 
disability.  He also contends that he sustained a left knee 
injury during service, and/or that he currently has a left 
knee disability secondary to his right knee disability.

As noted above, the veteran's complete service medical 
records are unavailable.  However, on the service separation 
examination the veteran reported that he had knee trouble due 
to an injury in Korea.  Examination at separation in February 
1953 noted a trick knee following injury and a scar on the 
right knee.  No other knee pathology was noted.

On an April 2001 VA treatment record, the veteran reported 
periodic left knee effusions, with giving out of the knee.  
He reported that he had had "some kind of knee surgery" in 
Korea.  Examination of the left knee showed no crepitus or 
current effusion.  There was some tenderness on 
posteriomedial meniscal area, and slight deformity.  The 
impression was "possible meniscal injury, probably sc but 
never sought compensation."

Magnetic resonance imaging (MRI) of the left knee in May 2001 
showed very severe osteoarthritis involving predominantly the 
medial compartment of the knee joint; severe tear of the 
medial meniscus; very minimal osteoarthritis in the 
patellofemoral compartment; moderate sized joint effusion; 
and chronic synovitis.

The veteran underwent a left knee replacement in January 
2005, and follow-up report showed good results.

A VA examination was conducted in May 2005.  The examiner 
reviewed the claims folder in conjunction with the 
examination.  The veteran reported that he had bilateral knee 
pain, with the right knee presently more symptomatic.  The 
veteran reported that he sustained a shrapnel wound to the 
right knee in Korea and also fell and injured his left knee.  
He stated that a medic bandaged his right knee, and he 
returned to his unit on the front line; he had no knee 
surgery in service.  The veteran stated that slowly his right 
knee started to get more painful, and for the last 10 to 15 
years, his left knee had also been painful and swollen.  His 
left knee had improved with the recent knee replacement 
surgery.  

On examination, there was approximately 25 degrees of right 
knee valgus; left knee alignment was normal.  Effusion and 
swelling of the right knee was present, along with 
crepitation and a superficial scar on the front of the knee 
joint involving the skin only.  The veteran reported patellar 
pain.  Some effusion of the left knee was noted.  X-rays were 
taken.  The diagnoses were total knee arthroplasty, left 
knee, with minor limitation of motion, but no evidence of 
instability; and degenerative arthritis of the right knee 
with valgus deformity and limited motion.  The examiner 
stated that:

Etiology of the veteran's knee disability 
is most likely degenerative arthritis on 
both sides...

After reviewing all the evidence, it is 
my opinion that current diagnosis of the 
right knee disability does not have its 
onset during the service, including the 
history of shrapnel injury.  From the 
examination point of view, the shrapnel 
is only superficial, involving the skin 
in front of the patella.  Moreover, it 
was taken care of by the corpsmen in the 
field and he went back to the unit after 
attention was given to the wound.

It is also my opinion that the currently 
diagnosed left knee condition is not 
proximately due to the result of the 
right knee disability.  According to the 
history, there is no mention of right 
knee condition in the claims folder and 
the left knee symptomatology started only 
about 10 or 15 years ago as per the 
veteran.  Finally the veteran is a [74] 
year old male and he is suffering from 
diabetes.  These two conditions are more 
likely to enhance the degenerative 
changes in the joints by their own 
influence on the human skeleton 
structure.

The veteran's DD-214 indicates that he served in Korea and 
was awarded the Combat Infantryman Badge.  For veterans who 
engaged in combat with the enemy during active service, the 
regulations provide that "the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence of aggravation in such 
service..."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2005).  The Court has clarified that the term 
'service connection' is used in section 1154(b) to refer to 
proof of incurrence or aggravation, rather than to the legal 
standard for entitlement to payments for disability.  Velez 
v. West, 11 Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown,  
82 F. 3d 389, 392 (1996) (citations omitted).  More recently, 
the Court in addressing section 1154(b) explained that the 
provision of this section does not provide a substitute for 
medical nexus evidence, but rather serves only to reduce the 
evidentiary burden for combat veterans with respect to the 
submission of evidence of incurrence or aggravation of an 
injury or disease in service.  Kessel v. West, 13 Vet. 
App. 9, 16-19 (en banc) (citations omitted) (overruling Arms 
v. West, 12 Vet. App. 188 (1999), to the extent that the 
decision might be read as establishing by holding or implying 
in dicta that once a combat veteran has established 'service 
connection' under 1154(b), his claim may only be denied if 
the evidence to the contrary rises to the level of "clear and 
convincing" evidence).

The veteran was exposed to combat, but even assuming that he 
injured both knees in combat as he has claimed, a clear 
preponderance of the evidence reflects that his current knee 
disability, other than residuals of the shrapnel wound, is 
not related to any trauma suffered in service.  The shrapnel 
injury to the veteran's right knee was superficial and 
involved only the skin.  The first indication of chronic 
complaints or arthritis of either knee in the record comes in 
2001, more than four decades following the veteran's 
separation from active duty.  There is no medical evidence of 
left knee complaints or treatments for decades after service.  
Thus, the medical evidence in this case does not provide a 
basis upon which to conclude that 


chronic left knee disability began during or is otherwise 
attributable to his period of service.  Similarly, there is 
no basis for a conclusion that a right knee orthopedic 
disability began during service or is otherwise attributable 
to his period of service.  

Arthritis of either knee, which was first demonstrated nearly 
many decades after separation from service, may not be 
presumed to have been incurred in service.  38 C.F.R. §§ 
3.307, 3.309 (2005).  

The Board has considered the statements of the veteran to the 
effect that he has bilateral knee disability as a result of 
injury during service.  However, the veteran's lay testimony 
alone, even if were not contradicted by the medical evidence 
of record, is not competent evidence to support a finding on 
a medical question requiring special experience or special 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for a 
left knee disability or a right knee orthopedic disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Since the weight of the evidence for and against the claim is 
not in relative equipoise, the reasonable doubt rule does not 
apply.  38 C.F.R. §§ 3.102 (2005).

Finally, the May 2005 VA examination identified residual scar 
from right knee shrapnel wound.  As the available record 
supports a finding that the veteran sustained such a wound 
during service, service connection for the residual right 
knee scar is warranted.




ORDER

Service connection for shrapnel wound scar, right knee, is 
granted.

Service connection for disability of the right knee, other 
than shrapnel wound scar, is denied.

Service connection for a left knee disability is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


